DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Inventor’s election, without traverse (no arguments), of the ethyl ester of eicosapentaenoic acid, as the ω3 polyunsaturated fatty acid, and polyoxyethylene castor oil, as the nonionic surfactant emulsifier, is acknowledged.  The election/restriction is hereby made FINAL.  

Claim Objections
Claims 1 and 7 are objected to because of the following informalities: for grammatical reasons the limitation “…by conducting correction by subtracting…” should properly be: …by conducting a correction by subtracting….
Appropriate correction is required.  

Claims 3, 4, 9 and 10 are objected to because of the following informalities: for grammatical reasons the limitation “…their pharmaceutically acceptable salts…” should properly be: …its pharmaceutically acceptable salts….
Appropriate correction is required.

Claims 11 and 12 are objected to because of the following informalities: for grammatical reasons the limitation “…by conducting the correction by subtracting…” should properly be: …by conducting a correction by subtracting….
Appropriate correction is required.  

Inventor’s assistance is respectfully requested in correcting any other grammatical and/or spelling errors which may be present in the claim set.  

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 5-8, 13 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a preparation containing a self-emulsifying composition comprising 50-95% by weight of the ethyl ester of eicosapentaenoic acid as the at least one compound selected from the group of ω3 polyunsaturated fatty acids, does not reasonably provide enablement for a preparation containing a self-emulsifying composition comprising 50-95% by weight of at least one compound selected from the universe of ω3 polyunsaturated fatty acids and the universe of their pharmaceutically acceptable salts and esters.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
With regard to rejections under 35 USC 112(a) or 35 USC 112, first paragraph, the following factors are considered (In re Wands 8 USPQ 2d 1400, 1404 (CAFC 1988)):  a) Breadth of claims; b) Nature of invention; c) State of the prior art; d) Level of ordinary skill in the art; e) Level of predictability in the art; f) Amount of direction and guidance provided by the inventor; g) Working examples and; h) Level of experimentation needed to make or use the invention based on the content of the disclosure.
a) The claims are extraordinarily broad: 
A self-emulsifying preparation containing a self-emulsifying composition encapsulated in a capsule, the self-emulsifying composition, when [the] total amount of the self-emulsifying composition is 100% by weight, 
50 to 95% by weight of at least one compound selected from the group consisting of ω3 polyunsaturated fatty acids and their pharmaceutically acceptable salts and esters,… (claim 1).  
Dependent claim 2 (from 1), further defines the preparation dosage.  Dependent claims 5 and 6 (from 1), further define the nonionic surfactant.  

A self-emulsifying composition comprising, when [the] total composition is 100% by weight, 
50 to 95% by weight of at least one compound selected from the group consisting of ω3 polyunsaturated fatty acids and their pharmaceutically acceptable salts and esters,… (claim 7).  
Dependent claim 8 (from 7) further defines the composition dosage.  Dependent claims 13 and 14 (from 7), further define the nonionic surfactant.  

b,c) The nature of the invention is determined in part by the state of the prior art.  
The prior art, in general, teaches specific polyunsaturated fatty acid compositions, having specific concentrations of components, for specific therapeutic uses (e.g. European Journal of Pharmaceutical Sciences (2008), 33, pp. 351-360, cited in the IDS). 
d) The level of skill in the art is considered to be relatively high.
e) The level of predictability in the art is considered to be relatively low.  
The basis of all modern medicine and biology is, of course, chemistry.  Yet even under the best of circumstances, and more than two hundred years after Lavoisier laid the foundations of its modern practice, chemistry remains an experimental science.  Neither the medicinal/biological arts nor the chemical arts upon which they are based have advanced to the point where certainty has replaced the need for clinical and/or laboratory experimentation.
Note that the enabled scope varies inversely with the degree of unpredictability in the art.  In re Fisher, 57 CCPA 1099, 1108, 427 F.2d, 833, 839, 166 USPQ 18, 24 (1970).  
f,g) The amount of direction provided by the inventor is considered to be determined by the specification and the working examples.  
All of inventor’s working examples (specification page 107, Table 1, Examples 1-11) utilize a single ω3 polyunsaturated fatty acid ester: ethyl eicosapentaenoate (i.e. the ethyl ester of eicosapentaenoic acid).  All of inventor’s working examples utilize polyoxyethylene (20) sorbitan oleate and/or polyoxyethylene sorbitan trioleate, and/or polyoxyl 35 castor oil and/or polyoxyethylene (60) hydrogenated castor oil as the nonionic surfactant emulsifiers. 
h) Inventor’s extrapolation from a single working example of a ω3 polyunsaturated fatty acid ester to the universe of ω3 polyunsaturated fatty acids and the universe of their pharmaceutically acceptable salts and esters, is unreasonable.  It would clearly require an extraordinary, and thus undue, amount of experimentation - in an unpredictable art - in order to discover firstly, (a) which combinations of 50-95% by weight of at least one compound selected from the universe of ω3 polyunsaturated fatty acids and the universe of their pharmaceutically acceptable salts and esters as well as 0.5-6% of water, 1-29% by weight of a nonionic surfactant emulsifier, a content of polyhydric alcohol up to 4% by weight, a content of ethanol of up to 4% by weight, and 3-40 parts by weight of the universe of lecithins in relation to 100 parts of the ω3 polyunsaturated fatty acid, would yield a self-emulsifying composition; and then secondly, (b) which subset of these self-emulsifying compositions so discovered would then satisfy at least one of the clinical criteria (g)-(k).  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claims are unclear due to grammatical reasons, principally because a key noun is missing: amount.  
	The examiner respectfully suggests a slight rewording, something along the lines of, for claim 2, for instance: The self-emulsifying preparation according to claim 1, wherein the amount of the at least one compound selected from the group consisting of ω3 polyunsaturated fatty acids and their pharmaceutically acceptable salts and esters in the composition when administered to a human is 1000 mg to 10000 mg.  
	Analysis of claim 8 is similar.  

Markush Search
All claims have been examined with respect to formal matters.  
The elected combination of the ethyl ester of eicosapentaenoic acid, as the ω3 polyunsaturated fatty acid, and polyoxyethylene castor oil, as the nonionic surfactant emulsifier, has been searched and is not deemed free of the prior art.  
	All claimed but as yet unexamined subject matter which does not read on the elected combination is hereby withdrawn from consideration, with respect to this Office Action, as being drawn to non-elected subject matter.  This subject matter will be rejoined as appropriate as the Markush examination progresses.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 

Claims 1-4, 6-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,618,168 B2.  
	Inventor teaches (claim 1) a self-emulsifying preparation containing a self-emulsifying composition encapsulated in a capsule comprising 
50-95% by weight of the ethyl ester of eicosapentaenoic acid, as the ω3 polyunsaturated fatty acid,
0.5-6% by weight of water,
1-29% by weight of polyoxyethylene castor oil, as the nonionic surfactant emulsifier,
up to 4% by weight of a polyhydric alcohol,
up to 4% by weight of ethanol,
3-40 parts by weight of lecithin in relation to 100 parts of the ω3 polyunsaturated fatty acid,
which upon administration to a human satisfies at least one of:
a maximum plasma concentration of the ω3 polyunsaturated fatty acid of at least 50 µg/mL, calculated by conducting a correction by subtracting the plasma ω3 polyunsaturated fatty acid concentration before administration, 
a plasma ω3 polyunsaturated fatty acid concentration 2 hours after the administration which is at least 20 µg/mL, calculated by conducting a correction by subtracting the plasma ω3 polyunsaturated fatty acid concentration before administration, 
the time required to reach the maximum plasma ω3 polyunsaturated fatty acid concentration is up to 6 hours, calculated by conducting a correction by subtracting the plasma ω3 polyunsaturated fatty acid concentration before administration, 
the area under the curve of the plasma ω3 polyunsaturated fatty acid concentration at 0-72 hours after administration is at least 500 µg∙hr/mL, 
the blood plasma ω3 polyunsaturated fatty acid concentration 24 hours after the administration is 5-100 µg/mL, calculated by conducting a correction by subtracting the plasma ω3 polyunsaturated fatty acid concentration before administration.  
Independent claim 7 is drawn to the self-emulsifying composition itself (as opposed to the encapsulated preparation containing the composition as outlined above for claim 1).  The dependent claims further define the instant preparation (claims 2-4 and 6) and composition (claims 8-11 and 14).   

US 8,618,168 B2 teaches, in claim 1, a self-emulsifying composition comprising 
50-95% by weight of at least one of eicosapentaenoic acid or docosahexaenoic acid and their pharmaceutically acceptable salts and esters,
3-40% by weight of lecithin
10-50% by weight of at least one of polyoxyethylene hydrogenated castor oil, polyoxyethylene sorbitan fatty acid ester, polyoxyethylene castor oil, polyethylene glycol fatty acid ester and polyoxyethylene polyoxypropylene glycol,
up to 4% by weight of ethanol.  
The specification of US 8,618,168 B2 teaches that the composition may be encapsulated in a capsule (column 9, line 38).  
Dependent claim 11 explicitly teaches the ethyl ester of eicosapentaenoic acid as the ω3 polyunsaturated fatty acid.  
The specification of US 8,618,168 B2, teaches that the prior art compositions are up to 10% by weight, preferably up to 5% by weight, and more preferably up to 3% by weight of water (column 15, line 31).  
Dependent claim 8 of US 8,618,168 B2 teaches that the composition contains a polyhydric alcohol.  
The specification of US 8,618,168 B2 teaches that the composition contains lecithin (column 4, line 62).  
The specification of US 8,618,168 B2 teaches that the total amount of polyhydric alcohol and lecithin is typically 0-50 parts by weight, preferably 3-40 parts by weight, more preferably 5-30 parts by weight in relation to 100 parts of the ω3 polyunsaturated fatty acid (column 14, line 39).  
The specification of US 8,618,168 B2 teaches that administration of the composition to a fasting male beagle, for instance, results in a corrected maximum blood ω3 polyunsaturated fatty acid concentration of at least 50 µg/mL (column 6, line 8).  
The specification of US 8,618,168 B2 teaches that administration of the composition to a fasting male beagle, for instance, results and area under the curve of the ω3 polyunsaturated fatty acid concentration at 2 hours after administration of at least 50 µg/mL∙hr (column 6, line 11).  
The specification of US 8,618,168 B2 teaches that oral administration of the composition in a daily dose is 1800 mg of the ω3 polyunsaturated fatty acid (column 14, line 60).  But dosage may be over a wide range (column 15, line 36).  

In short, the instant invention is an extrapolation and optimization of the prior art composition for use in humans.  Absent unexpected results, one of ordinary skill in the art would have found such extrapolation and optimization obvious and would have done so with a reasonable expectation of success, since the investigations of the prior art were, after all, undertaken in order to treat human diseases (column 1, Background Art).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J DAVIS whose telephone number is (571)272-0638. The examiner can normally be reached M-F 8:30-5:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Krass, can be reached at 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN J DAVIS/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        12/14/2022